Citation Nr: 1731727	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-08 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability to include as secondary to exposure to herbicides. 

2.  Entitlement to service connection for diabetes mellitus to include as due to exposure to herbicides.

3.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities to include as secondary to diabetes mellitus or as due to exposure to herbicides.

4.  Entitlement to service connection for a lung disorder, to include as due to herbicide exposure.

5.  Entitlement to service connection for a headache disorder.




REPRESENTATION

Veteran represented by:	Donald A. Anderson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2014 after adjudicating several other appellate matters, the Board remanded the issues of service connection for a skin condition, diabetes mellitus, Type II, bilateral peripheral neuropathy, a lung condition, and a headache disorder.  These claims were subsequently remanded for additional VA examinations in March 2016, and have now been returned to the Board for further adjudication.

In December 2013, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for a lung disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's psoriasis was incurred during active duty service.

2.  The Veteran does not have diabetes mellitus, Type II.  

3.  The Veteran's bilateral sensory peripheral neuropathy of the lower extremities is not etiologically related to the Veteran's active duty service.

4.  The Veteran's headaches are not etiologically related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the Veteran's psoriasis was incurred during active duty service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2016).

2.  Diabetes mellitus, Type II was not incurred during active duty service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  

3.  Bilateral sensory peripheral neuropathy was not incurred during active duty service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

4.  The Veteran's headache symptoms were not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Board notes that because the Veteran's claim of entitlement to service connection for a skin disorder is being granted, a discussion of the duty to assist with regard to that skin claim is unnecessary.  Therefore the following analysis applies only to the Veteran's diabetes mellitus, Type II, peripheral neuropathy, and headache claims.

VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a June 2008 letter satisfied VA's duty to notify the Veteran of the elements of his claims on appeal.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's service treatment records, personnel records, and relevant post-service treatment records have been collected.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, as discussed above, the claims on appeal were remanded in May 2014 and again in March 2016 for additional development to include the collection of relevant outstanding post-service treatment records and to provide VA examinations assessing the Veteran for the conditions on the appeal with etiology opinions as necessary to address the theories of entitlement raised by the record.  A review of the record reveals that all of the remand directives contained in the May 2014 and March 2016 Board decisions has been completed, as detailed in the above discussion of the duty to assist.  Accordingly, the Board finds that VA has substantially complied with all previous remand directives relevant to the Veteran's claims of service connection for diabetes mellitus Type II, peripheral neuropathy and headaches.

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in December 2013.  The December 2013 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Finally, neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. Entitlement to Service Connection

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. See id.  For reasons explained further below, the Board finds that the benefit of the doubt rule is applicable to the Veteran's claim.

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  But see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (explaining that in certain circumstances evidence of a disability prior to the filing of the claim may be considered if it is sufficiently proximate so as to constitute a "current" disability).  Additionally, for certain diseases designated as chronic, medical nexus may be presumed under certain circumstances.  38 C.F.R. §§ 3.303(a), (b), 3.309(a).

As to the second and third criteria requiring proof of in-service incurrence and medical nexus, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).  VA has interpreted the term "service in Vietnam" and related regulations to mean that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict to be found presumptively exposed to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Here, a review of the Veteran's personnel records reveals that he served on the landmass of the Republic of Vietnam.  Additionally, the Board notes that early onset peripheral neuropathy, diabetes mellitus Type II, and chloracne are conditions for which medical nexus may be presumed if the Veteran is presumed to have been exposed to herbicide.  38 C.F.R. § 3.309(e).  For early-onset peripheral neuropathy, the condition must have first manifested to a compensable degree within one year of the last exposure to herbicides.  38 C.F.R. § 3.307 (a)(6)(ii).

Below, the Board will apply the above principles to the Veteran's claims.

1. Skin Condition

The Veteran filed his claim for service connection for a skin condition in April 2008.  When the Veteran initially filed his claim in April 2008, he filed for chloracne, tinea versicolor and capitis.  During service, the Veteran was seen for condyloma of the scrotum, seborrheic dermatitis, psoriasis, and tinea capitis and corporis.  At his December 2013 hearing, the Veteran stated that his skin condition in service started off as red blotches with scales all over them.  He indicated that although he no longer has these skin manifestations, he did until he underwent light treatment outside VA, for which VA had referred him.  

A VA examination was conducted in October 2010.  However, assessment of the Veteran was limited to tinea versicolor and tinea capitis, both of which were found to be resolved, as no current skin condition was observed.  

The Veteran underwent a VA examination in January 2017.  The examiner provided a detailed review of the Veteran's skin treatment history.  The examiner noted that the Veteran's tinea versicolor and tinea capitis had resolved, as had his seborrheic dermatitis.  The only two skin conditions that were not affirmatively noted to be resolved were psoriasis and onychomycosis; the examiner noted a date of diagnosis of 1980 for psoriasis and 1967 for onychomycosis, although the Board notes that the latter appears to be a typographical error as it was noted that the Veteran reported only post-service treatment for this condition, and onychomycosis is not noted anywhere in the Veteran's service treatment records or elsewhere in the record until October 2009.  The Veteran reported no recurrence of psoriasis symptoms in the preceding seven to eight years, and described regular treatment for psoriasis from the 1980s onwards.  In this regard, consistent with the Veteran's December 2013 Board hearing testimony and VA treatment records, the Veteran noted that ultra violet light treatment had worked.  Condyloma of the scrotum was noted to have occurred both during service and in the 1990s, but to have resolved thereafter.  The Veteran indicated that he did not currently have acne and had never been treated for acne during or after service.  The examiner noted that the Veteran had brittle, yellowish discolored toenails on both of his feet related to onychomycosis.

The examiner provided a negative etiology opinion for tinea versicolor, tinea cruris, and tinea corporis, although the examiner noted that the Veteran had tinea versicolor and tinea cruris prior to active duty service.  Although she indicated that all three conditions were clearly and unmistakably aggravated by the Veteran's active duty service, she affirmatively noted that the Veteran had not been treated for any of these conditions in the preceding 10 years, and that all of these conditions had resolved.  The Board notes that the Veteran was last treated by VA for tinea corporis in November 2007; a January 2008 treatment record notes that tinea corporis of the groin was stable, and thereafter, tinea corporis is only discussed by history or in conjunction with the Veteran's diagnosed psoriasis.  The Board also notes that the Veteran's May 2006 dermatology records reflect a history of psoriasis affecting the groin area, so it appears that these two terms may have been used interchangeably.

As for condyloma, the examiner indicated that this condition had resolved in the 1990s, and therefore did not provide an etiology opinion; VA treatment records are absent for treatment of this condition throughout the appeal period.  As noted above, onychomycosis was not noted or treated during service, and the Veteran was not diagnosed or treated for this condition until post-service, as reported by the January 2017 VA examiner, thus no etiology opinion was provided.  The Veteran's post-service treatment records from 2003 onwards do not document onychomycosis until October 2009.  Therefore, entitlement to service connection is not warranted for condyloma because there is no current diagnosis, and service connection is not warranted for onychomycosis because there is no evidence of in-service incurrence by lay statement or otherwise.  As for the Veteran's claim of service connection for chloracne, the record does not reflect such a diagnosis, and the January 2017 VA examiner affirmed that the Veteran reported that he never had acne, and does not currently have acne.  Therefore, service connection on either a direct or presumptive basis is not available to the Veteran for chloracne.

However, with regard to psoriasis, the examiner concluded that she was unable to make a determination as to whether the Veteran's psoriasis had its onset during service without resort to mere speculation.  In this regard the examiner explained that the Veteran's scalp lesions and skin lesions tested negative for fungal infection during service; this is consistent with the Veteran's August 1967 service treatment records.  The examiner also observed that psoriasis was suspected during active duty service but never diagnosed, consistent with the Veteran's August 1967 and October 1967 service treatment records.  Although the Veteran's in-service skin symptoms were responsive to tinea, subsequent dermatology records post-service for groin rash were diagnosed and treated as psoriasis.  The examiner explained that tinea infections are commonly confused with psoriatic skin lesions and that direct and cultural mycological examination is crucial to differentiate between these two types of skin lesions.  However, in this case, as summarized above, the Veteran's negative fungal cultures and positive response to tinea treatment in service provide conflicting information.  The examiner noted that all skin symptoms had resolved since the Veteran's treatment for ultraviolet therapy for psoriasis, and that treatment for condyloma, seborrheic dermatitis, tinea capitis, tinea corporis, and tinea cruris had not recurred in the preceding 10 years.

To summarize the Veteran's VA skin treatment history, VA treatment records indicate that the Veteran was seen by VA for a variety of skin conditions including tinea corporis, eczema, psoriasis, jock itch, and fungal dermatitis, lichenification in the groin area, eczema, tinea cruris, and onychomycosis.  With regard to psoriasis in particular, the Veteran was treated for several years until 2009.  A December 2009 treatment record notes that the Veteran's psoriasis was improving with light therapy, and a preceding October 2009 record notes that the Veteran commenced UVB therapy sometime in October or November 2009.  A dermatology note from January 2012 indicates that the Veteran had received psoriasis treatment involving UVB therapy and that it is "well controlled."  The Veteran's VA treatment records indicate that he requested a refill for terbinafine cream in September 2013, and that this prescription was refilled due to his past history of psoriasis; however this prescription appears to have no longer been active as of February 2015.

The Board finds that although the Veteran's psoriasis appears to currently be asymptomatic, there is sufficient evidence that it is a recurrent condition, as documented by the Veteran's post-service treatment records through September 2013.  Additionally, as the Veteran received treatment for several recurrent skin conditions throughout his active duty service, there is significant medical evidence of in-service incurrence.  Moreover, the Veteran's description of the onset of his condition during and since service is largely corroborated by both his service and post-service treatment records.  Finally, although the January 2017 VA examiner did not provide a positive etiology opinion for psoriasis, she explained why in service incurrence of psoriasis could not be ruled out without resort to speculation.  Because the Board finds that the evidence in support of and against a finding of medical nexus is at least equal, the Board is affording the Veteran the benefit of the doubt.  Accordingly, an award of entitlement to service connection for psoriasis is warranted here.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2016).

2. Diabetes Mellitus, Type II

A review of the record does not reveal a current diagnosis of diabetes mellitus, Type II.  Although, as noted in the Veteran's previous Board decision the Veteran had some elevated glucose readings during his December 2012 hospitalization, the Veteran was noted to not be a diabetic and not on steroids over the course of his hospitalization, although it does appear that insulin was administered intravenously along with other fluids and medications at that time.  

The Veteran's lack of a diagnosis of diabetes mellitus was confirmed by a VA examiner in January 2017 after a review of the Veteran's claims file and in particular his VA treatment records.  In this regard, the examiner also noted that the Veteran denied ever having been diagnosed with diabetes mellitus.  With regard to the Veteran's elevated glucose readings as reflected in his VA treatment records, the examiner explained that those readings were based on non-fasting blood samples completed during a period of hospitalization, during which time he was likely receiving other intravenous fluids and that such blood samples were not taken for the examination of blood sugars, i.e., diagnostic purposes.

Accordingly, as the Veteran does not have a current diagnosis of diabetes mellitus type II, an award of entitlement to service connection diabetes mellitus, Type II is not warranted here.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  

3. Bilateral Peripheral Neuropathy

The Board notes that the Veteran has raised two theories of entitlement to service connection for bilateral peripheral neuropathy: (1) as due to Agent Orange exposure; and (2) as secondary to diabetes mellitus, Type II.  Given the Board's finding above regarding the Veteran lack of diagnosis of diabetes mellitus type II, the Board finds that entitlement to service connection for bilateral peripheral neuropathy as secondary to diabetes mellitus is not established, because service connection for diabetes mellitus, Type II is not established.  See 38 C.F.R. § 3.310 (2016)

A September 2008 letter from S. H. a physician assistant provides a positive etiology opinion for "generalized" peripheral neuropathy as related to active duty service.  S. H. opined that the chemicals used in Agent Orange are stored in fat tissue when they enter the body and that it is therefore possible to have generalized peripheral neuropathy symptoms later than one year after exposure, explaining that such chemicals "could" be released whenever fat tissue is broken down by the body for some other reason.  He did not, however provide any sort of medical citation to support this assertion.  Moreover, he also observed that generalized peripheral neuropathy is a symptom of chronic alcoholism and acknowledged the Veteran's longstanding history of alcohol abuse.  

Addressing direct service connection to include as due to herbicide exposure, the Board notes that the Veteran was not diagnosed with peripheral neuropathy until 2007, approximately 36 years after separation from service; at the time of the Veteran's January 2017 VA examiner he indicated that his first onset of symptoms was 10 to 12 years prior.  Service treatment records do not indicate a diagnosis, symptoms, or treatment for peripheral neuropathy during active duty service.  Therefore, as confirmed by the January 2017 VA examiner, the Veteran's peripheral neuropathy does not meet the definition of early-onset peripheral neuropathy as defined in 38 C.F.R. § 3.309(e).  Moreover, after a review of the record the January 2017 VA examiner concluded that the Veteran's sensory peripheral neuropathy was due to alcoholism, consistent with the Veteran's VA treatment records, which note sensory neuropathy most likely secondary to alcoholism, a condition that is also noted throughout the Veteran's VA treatment records.  The Veteran acknowledged a history of excessive drinking at his Board hearing.  He also explained that his peripheral neuropathy in his bilateral lower extremity often caused him to fall; his wife submitted a March 2017 lay statement corroborating this.  The Veteran's wife also attributed the Veteran's alcohol abuse to stress from the Veteran's active duty service in Vietnam.

The Board acknowledges that the findings in the January 2017 VA examination report conflict somewhat with the September 2008 findings of S. H.  However, the Board finds that the September 2008 etiology opinion is lacking in probative value because although S. H. provided a positive etiology opinion relating the Veteran's peripheral neuropathy to service, he did not provide any relevant medical citations to support the statement that later development of peripheral neuropathy could be related to storage of Agent Orange in the fat tissues of an exposed person, and expressed this contention in ambivalent terms, using words such as "may" and "could."  Moreover, in providing a positive etiology opinion, S. H. failed to acknowledge his own observation with respect to the Veteran's "longstanding" history of alcohol abuse and its etiological relationship to peripheral neuropathy.  Additionally, although S. H. stated that his opinion was based on an interview with the Veteran and review of "available medical records" he did not further specify what records he reviewed, and there is no indication that he reviewed the records contained in the Veteran's claims file, including numerous VA treatment records which relate the Veteran's peripheral neuropathy to alcoholism.  Given the foregoing, the Board cannot afford S. H.'s September 2008 etiology opinion any significant probative weight.

In contrast, the January 2017 VA examiner interviewed the Veteran, included objective observations, and reviewed the claims file.  Additionally, the examiner acknowledged and discussed the Veteran's relevant VA treatment records in detail, and supported his negative etiology with regard to service, and his positive etiology opinion with regard to alcoholism with reference to the Veteran's relevant VA treatment records.  For these reasons, the Board finds that the January 2017 VA examination report provides the most probative evidence with regard to medical nexus.

Therefore, although the Veteran has a current diagnosis of peripheral neuropathy and he is presumed to have been exposed to herbicides during active duty service, there is insufficient evidence of medical nexus because the etiology of his sensory peripheral neuropathy was affirmatively identified as alcoholism by the January 2017 VA examiner on the basis of the Veteran's relevant post-service treatment records, and there is no evidence of early-onset peripheral neuropathy such that medical nexus due to herbicide exposure may be presumed.  In making this determination, the Board acknowledges the Veteran's lay statements with respect Agent Orange exposure and his position that there is an etiological relationship between his herbicide exposure and his peripheral neuropathy.  Because there is no universal rule as to the competency of lay testimony on medical etiology, the Board must determine on a case-by-case basis whether a particular medical condition is a type of condition a lay person may competently testify to. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, in this case, the etiology of peripheral neuropathy is outside the common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4; Kahana, 24 Vet. App. at 435.  Unlike, for example, breaking a bone, determining the etiology of a neurological condition requires inquiry into biological processes, anatomical relationships, and physiological functioning, and an understanding of relevant risk factors.  Cf. 492 F.3d at 1377 n.4.  Such internal physical processes are not readily observable and are not within the competence of this Veteran, who has not been shown by the evidence of record to have medical training or skills. 

Accordingly, although the Board acknowledges the Veteran's difficulty with alcohol abuse and that the Veteran's symptoms purportedly cause him to frequently fall, the Board finds that an award of entitlement to service connection for peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  

4. Headache Disorder

As a preliminary matter the Board notes that although the Veteran's September enlistment examination does not note headaches, the Veteran include a report of headaches in the accompanying report of medical history.  However, the examiner address the Veteran's report of headaches, and noted that the headaches reported were occasional and did not require a prescription (the Veteran had checked the "yes" box for frequent or severe headaches).  As such, the Veteran is presumed to have been sound upon entry into active duty service.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).

In service, the Veteran reported headache symptoms twice in February 1967; initially the Veteran reported a nose bleed and a headache.  A formal diagnosis was not made, but anxiety was noted, as well as a report of feeling hazy.  The next day, the Veteran reported the same symptoms, along with dizziness, vomiting, and issues hearing.  At this time he was diagnosed with an upper respiratory infection and was prescribed Dimetapp; the following day, the Veteran stated that he was feeling much better.  The Veteran also reported headache symptoms in December 1967, along with dizziness, nausea, and stomach cramps, resulting in a diagnosis of viral gastroenteritis.

The Veteran underwent a VA examination in January 2017.  At this examination he reported that he started having headaches and dizzy spells fifteen years prior, and that he did not remember any headaches in service.  He also stated that he did not remember any treatment for headaches, but thought that they got better and then returned after he underwent a craniotomy in 2012.  He reported that he currently had a constant dull headache, which he rated as 2 out of 10, with 10 being the most severe.  The Veteran reported taking Tylenol PM at night because he also had trouble sleeping.  He reported that he had not been diagnosed with a head condition and had not received any specific treatment for a headache condition.  The examiner noted a scar located at the right cranium in the temporal parietal area.  The location of the Veteran's head pain was noted to be the base of the occiput.  The examiner also reviewed a CT scan of the head contained in the Veteran's August 2013 VA treatment records.  The results of that CT scan were stable head with no secondary findings to suggest acute intracranial pathology, but findings were consistent with changes of chronic microvascular ischemia and diffuse volume loss.  The examiner reviewed the Veteran's claims file, including his service treatment records summarized above.  The examiner concluded that it was less likely as not that the Veteran's claimed headaches were related to service.  In this regard she noted that the Veteran's treatment for headaches in service was only as a symptom of other conditions, and that the Veteran is not currently receiving any treatment for headaches, including after his fall in December 2012.  Finally, the examiner noted that the Veteran's site of headache pain was more consistent with cervicalgia, or neck pain, as diagnosed by the Veteran's primary care physician.  A February 2014 VA treatment record documents an assessment of cervicalgia likely from abdominal distension stressing the spine.  

The Veteran submitted testimony at his December 2013 that he did not have headaches before service, and that he "suppose[s]" he developed headaches in the last couple of years of active duty service.  He explained that his headaches were not the type of headaches that went away with aspirin, but that he was not sure whether his headaches constituted migraines.  He also reported that his headaches, to his knowledge, do not respond to medication.  He reported that when his headaches commence, they last eight to ten hours, and that he was prescribed Tylenol with codeine by VA at some point.  A review of the Veteran's January 2015 VA treatment records note that the Veteran takes Tylenol as needed and uses Aspercreme on his neck, while February 2013 VA treatment records indicate that the Veteran was prescribed Tylenol for peripheral neuropathy and chronic back pain; other VA treatment records are also consistent with Tylenol usage for back pain.  An April 2014 VA treatment record reveals that while the Veteran was hospitalized following a fall that occurred while he had been drinking alcohol, the Veteran complained of headache symptoms and was treated with Tylenol; it is noted that his falls were observed to be most likely related to alcohol use, and that the Veteran had sustained a chin laceration.  Earlier VA treatment records from 2003 to 2009 do not document any complaints of or treatment for headaches.

The Board notes that there is a positive etiology opinion relating the Veteran's headaches to his active duty service.  A September 2008 letter submitted by Dr. S. H. indicates that the Veteran has had frequent or recurrent tension and vascular headaches since his active duty service that are secondary to anxiety.  The basis of S. H.'s opinion is the February 1967 service treatment record in which the Veteran's headache and nose bleed symptoms are attributed to anxiety.  However, S. H. did not acknowledge or discuss that the Veteran's headache symptoms continued and were accompanied by several other symptoms that led to a diagnosis of upper respiratory infection the following day.  Additionally, S. H. noted that tension and vascular headaches are secondary to stress and are common with posttraumatic stress disorder (PTSD), a condition for which the Veteran is not service-connected.  Also of record, is a statement from the Veteran's wife indicating that the Veteran's headaches are caused by brain leakage, following a fall into the window.

The Veteran originally asserted that his headaches were secondary to Agent Orange exposure.  As noted above although herbicide exposure is conceded, the January 2017 VA examiner, consistent with the Veteran's VA treatment records, found that the etiology of the Veteran's headaches is cervicalgia, a condition for which the Veteran is not service-connected.  The Board finds that because the medical conclusions of the January 2017 VA examiner were based on an in-person observations and interview with the Veteran, as well as thorough review of the Veteran's relevant VA treatment records, the examiner etiology opinion is of significant probative value.

In contrast, the Board notes that the September 2008 etiology opinion provided by S. H. is of limited probative value, as he appears to have overlooked service treatment records and for reasons discussed further below, he provides a history of symptoms that is inconsistent with the history provided to the Board and the January 2017 VA examiner, as well as the Veteran's VA treatment records.  As to the latter finding, the Board observes that this suggests that the in-person interview and medical record review that the etiology opinion was based on, may not have been thorough, and the Board further notes that no particular treatment records related to headaches were listed or discussed by S. H.  For the foregoing reasons, the Board finds that the etiology opinion submitted by S. H. is of limited probative value.  Moreover, the Board also notes that to the extent that S. H. attributes the Veteran's headaches to PTSD or anxiety, the Veteran is not currently service-connected for either condition, and therefore, such an etiology opinion is not relevant to this appeal.

Additionally, the Board notes that although the Veteran is competent to provide testimony to the Board with regard to the onset of his headaches, he did so in equivocal terms, and this testimony conflicts with the history he provided the VA examiner at his January 2017 VA examination.  Therefore the Veteran's testimony is not sufficiently consistent such that it may be afforded probative weight.  Moreover, the Board notes that there is a documented history of falls resulting in head injuries or headaches related to the Veteran's alcohol consumption and his alcohol-related peripheral neuropathy throughout both his post-service treatment records and his Board hearing testimony.  Given this history, and that the Veteran is not service-connected for cervicalgia, the Board finds that there is insufficient evidence of medical nexus.  Accordingly, an award of entitlement to service connection is not warranted here.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


ORDER

Entitlement to service connection for psoriasis is granted.

Entitlement to service connection for diabetes mellitus, Type II is denied.

Entitlement to service connection for bilateral peripheral neuropathy is denied.

Entitlement to service connection for headaches is denied.


REMAND

The Board notes that a negative etiology opinion was provided by the January 2017 VA examiner.  At this examination the examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD), diagnosed in 2013 and benign or malignant neoplasm or metastases of the respiratory system, specifically residuals of resection RML for chronic bronchiectasis and abscess, diagnosed in 2003.  While the etiology opinions provided were responsive to direct service connection, they did not address the Veteran's advanced theory of entitlement due to herbicide exposure, as indicated in his April 2008 filing and April 2009 Notice of Disagreement.  Although neither respiratory condition is eligible for presumptive service connection based on herbicide exposure, the Veteran may still claim a disability as directly caused by herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, remand for provision of a supplemental opinion is appropriate.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the January 2017 respiratory examination to provide a supplemental opinion.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician. 

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. The examiner is asked to provide the following supplemental opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) that: the Veteran's COPD and bronchiectasis was directly caused by exposure to herbicides.  The examiner is advised that it is insufficient to conclude that COPD and bronchiectasis were not directly caused by herbicide exposure solely because neither is on the list of diseases presumptively associated with herbicide exposure. 

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


